Title: To George Washington from Capel & Osgood Hanbury, 17 March 1768
From: Capel & Osgood Hanbury
To: Washington, George



Esteem’d Friend
London March 17th 1768

We wrote thee ⅌ Captn Esten who we hope by this time is safe arrived in Virginia and likely to meet a quick dispatch—Thy bill on Accot of J.P. Custis for £100 is accepted. We have sold only one of the Estates 8 Hhds Tobacco ⅌ the Hanbury vizt at 3d.—hope ere long to be enabled to make up and forward the Sales of that Ships Cargo, and intend soon to send our friends Accots Cur[ren]t—We wish to be favour’d with a large share of the Estates Consignments by Capt. Esten, as also thy friendly assistance to him with some of thy own Tobacco, not doubting but we shall be able to return satisfactory Accot Sales—We have Charter’d 350 Hogshds in the Good-Intent, Capt. Necks by whom this comes—if it should be convenient to thee to assist her in Loading it will be acknowledged as a favor. We are with much Esteem Thy assured Friends

C. & O. Hanbury

